883 F.2d 69Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William Donald MOODY, Plaintiff-Appellant,v.THE STUART-JAMES COMPANY, INC., Kent ALLEN, Defendants-Appellees.
No. 89-2646.
United States Court of Appeals, Fourth Circuit.
Submitted June 15, 1989.Decided Aug. 14, 1989.

William Donald Moody, appellant pro se.
James L. Gale, Smith, Helms, Mulliss & Moore, Donald T. Trinen, Christa Dagmar Taylor, Mark M. Maraia, Hart & Trinen, for appellees.
Before WIDENER, SPROUSE, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
William Donald Moody challenges the district court's order compelling arbitration and staying further proceedings pending arbitration on his claim of securities fraud against The Stuart-James Company and Kent Allen, a broker formerly employed by Stuart-James.  This Court does not have jurisdiction to hear Moody's appeal, as an appeal ordering arbitration and staying proceedings pending arbitration is interlocutory.  Jeske v. Brooks, --- F.2d ----, No. 86-2146(L) (4th Cir.  May 11, 1989), slip op. at 7;  9 U.S.C. Sec. 15(b);  28 U.S.C. Secs. 1291, 1292.  Therefore, we grant the defendants' motion to dismiss the appeal as interlocutory.  Moody's motion to strike the defendants' motion to dismiss is denied.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
DISMISSED.